                             UNITED STATES DISTRICT COURT
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

VINCENT REED,                                      )
                                                   )
                Plaintiff,                         )
                                                   )
       v.                                          )            No. 4:19-cv-1527-RLW
                                                   )
FLORISSANT COUNTY                                  )
CHILD SUPPORT,                                     )
                                                   )
                Defendant.                         )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon plaintiff Vincent Reed's motion for leave to proceed

in forma pauperis and submission of a civil complaint. The motion will be granted, and this action

will be dismissed.

                                                Legal Standard

       Pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, if the Court determines

at any time that it lacks subject matter jurisdiction, the Court must dismiss the action. Additionally,

when a complaint is filed in forma pauperis, the Court must review it and dismiss it if it is frivolous,

malicious, or fails to state a claim upon which relief can be granted. See 28 U.S.C. § 1915. Having

reviewed the instant complaint, the Court has determined that it lacks subject matter jurisdiction.

The Court will therefore dismiss this action.

                                                The Complaint
        Plaintiff filed the complaint against "Florissant County Child Support." 1 His allegations

stem from state determinations regarding his paternity and obligation to pay child support. In sum,

plaintiff characterizes the state's decision regarding his obligation to pay child support as a

"contract" that the defendant wrongfully induced him to enter, and he characterizes the state's

child support enforcement mechanism as a "franchise." He alleges he has suffered various

penalties, including lost wages, seizure of income tax refunds, revocation of various licenses, and

damage to his credit, and he alleges he has been wrongfully required to be employed and make

regular child support payments to the "IV-D franchise." As relief, he seeks "compensatory

damages and punitive damages that exceed the amount of $75,000 due injuries."

        This is the fourth action plaintiff has brought in this Court since 2012 seeking to challenge

his child support obligation. See Reed v. Missouri Child Support Enforcement, et al., No. 4: 12-cv-

1391-CAS (2012); Reed v. Collier, et al., No. 4:13-cv-2565-CAS (2013); and Reed v. Domestic

Relations Section/Florissant County et al., No. 4:18-cv-365-RLW (2018). All of those actions

were dismissed after the Court determined it lacked subject matter jurisdiction. Additionally, in

2016, plaintiff filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, seeking to

challenge the state court's decision in his criminal non-support case. See Reed v. State ofMissouri,

No. 4:16-cv-1444-SNLJ-PLC (2016). The Court dismissed the petition as untimely. This Court

takes judicial notice of the foregoing actions that are closely related to the one at bar. See United

States v. Jackson, 640 F .2d 614, 617 (8th Cir. 1981) (citations omitted) (district court may take

judicial notice, whether requested or not, of its own records and files and facts that are part of its


1 In 2012, plaintiff pied guilty in the Circuit Court of St. Louis County to one count of criminal non-support,

a class D felony. He was sentenced to a five-year term of probation. He sought review of that judgment in
this Court pursuant to 28 U.S.C. § 2254, but the petition was dismissed as time-barred. See Reed v. State of
Missouri, No. 4:16-cv-1444-SNLJ-PLC (E.D. Mo. 2016).
                                                      2
public records; judicial notice is particularly applicable to the court's own records of prior

litigation closely related to the case before it).

                                                     Discussion

        Since the Supreme Court's decision in Barber v. Barber, 62 U.S. 582, 584 (1858), federal

courts, including the Eighth Circuit Court of Appeals, have recognized a limitation on their

jurisdiction over cases involving domestic relations. See Wallace v. Wallace, 736 F.3d 764, 766

(8th Cir. 2013) and Khan v. Khan, 21 F.3d 859, 861 (8th Cir. 1994). In Khan, the Eighth Circuit

recognized that the "domestic relations exception ... divests the federal courts of jurisdiction over

any action for which the subject is a divorce, allowance of alimony, or child custody." 21 F.3d at

861 (internal citation omitted). Even "when a cause of action closely relates to but does not

precisely fit into the contours of an action for divorce, alimony or child custody, federal courts

generally will abstain from exercising jurisdiction." Id. To that end, issues concerning child

support obligations are "clearly within the domestic relations exception domain ... ". Lannan v.

Maul, 979 F .2d 627, 631 (8th Cir. 1992).

        Here, while plaintiff has drafted the complaint to sound in tort, his claims are so

inextricably intertwined with prior state determinations regarding his child support obligation that

subject matter jurisdiction does not lie in this court. Additionally, to the extent plaintiff asks this

Court to determine that state court decisions regarding his paternity and child support obligation

were wrong, this Court notes it lacks subject matter jurisdiction to engage in appellate review of

state court decisions. Postma v. First Fed. Sav. & Loan, 74 F.3d 160, 162 (8th Cir. 1996). With

the exception of habeas cases, "review of state court decisions may be had only in the Supreme

Court." Id. The Court will therefore dismiss this case for want of jurisdiction.


                                                      3
       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

(ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice pursuant

to Fed. R. Civ. P. 12(h)(3). A separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Datedthi~            dayofAugust,2019.                                /,~
                                                7~/_/,tl/JPCJ
                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE




                                                 4
